UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
} —- No, 3:19-CR-145
v. )
) JUDGE VARLAN
RICHARD GRAHAM )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, RICHARD GRAHAM, and the defendant’s attorney, Benjamin
Gerald Sharp, have agreed upon the following:

i, The defendant will plead guilty to both counts in the indictment:

a) Counts One and Two charge the defendant with aiding and abetting an
aggravated sexual assault in the Great Smoky Mountains National Park, in violation of 18 U.S.C.
§§ 2, 7(3) and 2241(a).

The punishment for these offenses is up to life imprisonment, a period of supervised release
of five (5) years up to life, special assessment, forfeiture and restitution,

2, There are no remaining counts in the indictment.

3. The defendant has read the indictment, discussed the charges and possible defenses
with defense counsel, and understands the crimes charged, Specifically, the elements of the

. offenses are as follows:
a. The defendant caused the victim to participate in a sexual act defined in 18 U.S.C.

§ 2246(2);

b, Defendant used force against the victim or threatened him or caused him to believe that he or

any other person would be killed, suffer serious bodily injury, or be kidnapped;
c. Defendant did these acts knowingly;

d, The acts occurred within the territorial jurisdiction of the United States.

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 1of11 PagelD #: 38

 
4, In support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements, These are the facts submitted for purposes of
the defendant’s guilty plea, They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case,

In the early morning houts of June 13, 2012, an adult male, RP, called 911 and reported he
had been raped by two men in the Great Smoky Mountains National Park (GSMNP) in the Eastern
District of Tennessee, a place within the territorial jurisdiction of the United States. RP reported
that on June 12, 2012, he was homeless and was drinking heavily during the day and evening, RP
was walking along Chapman Highway in Knoxville Tennessee, A “boxy hatchback,” pulled up
beside him. Two men, now known to be the defendant and co-defendant, DUSTY WILLIAM
OLIVER (hereinafter “co-defendant OLIVER,”) were in the vehicle and asked if RP wanted a ride
to the races in Bristol. RP, being a race fan, said sure and got into the back seat, However, RP soon
realized they were not going in the direction of Bristol and recognized when they pulled into a large
patking lot he was in the GSMNP.

One of the defendants suggested a hike and RP agreed, They started up the Appalachian
Trail (AT) with the “smaller” defendant in front of RP and the “larger” defendant walking behind
RP. RP began feeling uncomfortable, it was becoming dark, he was unfamiliar with his
surroundings and every time he tripped or stumbled, the larger defendant grabbed him from behind
and pulled him up, Each time the larger defendant became more and more aggressive.

When they came to a large rock, on the trail it was completely dark, The smaller defendant

sat on the rock in front of RP and the larger defendant sandwiched RP between the two, Without

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 2o0f11 PagelD #: 39

 
RP’s consent, the smaller defendant forced RP to place his mouth on the smaller defendant’s penis
while at the same time the larger defendant stood behind RP, pulled RP’s shorts down and forced
his penis into RP’s anus. While the aggravated sexual assault was happening, RP told the defendant
and co-defendant OLIVER he did not want “this” to happen and the larger defendant said: “This is
going to happen.” During the assault RP was in fear the defendant and co-defendant OLIVER were
going to kill him and leave him in the dark woods after the attack.

After the attack, the three walked back to the car and drove to a gas station. The defendant
and co-defendant OLIVER drove off. RP went back into the store, reported he had been kidnapped,
and asked that the police be called.

RP was taken to the University of Tennessee (UT) Medical Center where a rape kit was
collected. Anal and oral swabs were taken from RP, along with a substance from his underwear, to
send to the Federal Bureau of Investigation (FBI) for forensic examination. DNA from an unknown
male was found on the anal swab taken from RP.

With no other leads, the investigation stalled until November of 2015 when another similar
aggravated sexual assault was reported in the GSMNP.

On November 3, 2015, in the late evening, an adult male, CN, reported he had just been
raped in the GSMNP. CN, a self-adinitted homeless man addicted to drugs at the time, reported he
was walking along Chapman Highway! towards Seymour, Tennessee when two men sitting in what
he recalls as a 2002 Mitsubishi Eclipse in a parking lot asked him for a lighter. They began chatting
and the defendant and co-defendant OLIVER asked CN if he wanted a ride to the GSMNP, CN

accepted,

 

' In the vicinity RP had reported being approached by his attackers,
3

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 30f11 PagelD #: 40

 
CN reported specific information about the defendant and co-defendant OLIVER. The
driver, now known as co-defendant OLIVER, had a tattoo on his right arm of a skull/cowboy
hat/snake and a cross tattooed on his left thumb, further, he was wearing a t-shirt with a picture of
Walter from Jeff Dunhain with “You’re an idiot” on the front, CN reported they stopped at a Shell
station at 10623 Chapman Highway in Seymour, and a Marathon gas station at 2870 Goose Gap
Road in Sevierville,

Around 20:30 hours they stopped at Look Rock Trail which is located in the GSMNP. The
three hiked up to Lookout Tower. On the way back down, CN reported the defendant and co-
defendant OLIVER sandwiched CN between them. CN was, without consent, anally penetrated by
one of the defendant’s penis from behind while the other co-defendant, who was in front of CN,
forced CN to place his mouth on the co-defendant’s penis, Both defendant and co-defendant
OLIVER, without consent, fondled and put their mouths on CN’s penis, During the aggravated
sexual assault CN told both the defendant and co-defendant OLIVER to “stop” and “quit” but they
ignored him saying things like; “Do you want us to suck your cock?” Out of fear of receiving
bodily injury, CN did not attempt to fight off his attackers.

After the assault, the defendant and co-defendant OLIVER drove CN to the intersection of
Route 129 and Kingston Pike in Knoxville telling him to get out of the car. From there, CN walked
to UT Medical Center. A rape kit was performed and redness about the anus was found, Buccal
swabs and CN’s underwear were taken for examination to the Tennessee Bureau of Investigation
(TBI). The forensic exam revealed spermatozoa of an unknown male found in CN’s underwear.

CN provided photos from his phone of the defendant who was tiding in the passenger seat to
law enforcement, The Shell and Marathon station had video footage of co-defendant OLIVER being

in the station at the time in question, wearing the “You’re an idiot” shirt as described by CN. The

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 4o0f11 PagelD#: 41

—
photos of both defendant and co-defendant OLIVER were put out on social media by the Blount
County Sheriff's Office (BCSO) to assist in identifying the two defendants. Immediately, both the
defendants were positively identified.

On July 17, 2018, law enforcement interviewed both defendant and co-defendant OLIVER.
Both identified themselves in the photographs put out on social media by BCSO. The defendant at
first denied having sex with CN. Then he changed his story and admitted that he knew CN didn’t
want to have sex, but co-defendant OLIVER wanted it to happen so the defendant acquiesced and
went along with the aggravated sexual assault. Defendant admitted he forced CN to give him oral
sex, and co-defendant OLIVER forced himself on CN, penetrating him anally with his penis.

Both defendants voluntarily provided buccal swab samples for DNA analysis.

The buccal swabs of defendant and co-defendant OLIVER were sent for comparison of the
unknown male’s DNA findings for both victims RP and CN. In October of 2018, the results showed
the anal swab from RP came back with 100% certainty the DNA found was that of the defendant.
In May of 2019, the DNA comparison showed that a moderate support ratio of DNA found in the
underwear of CN was that of the defendant.

5, The defendant is pleading guilty because the defendant is in fact guilty.

The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:

a) the right to plead not guilty;

b)} the right to a speedy and public trial by jury;

c) the right to assistance of counsel at trial;

d) the right to be presumed innocent and to have the burden of proof placed on

the United States to prove the defendant guilty beyond a reasonable doubt;

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 5of11 PagelD #: 42
€) the right to confront and cross-examine witnesses against the defendant;

f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

g) the right not to testify and to have that choice not used against the defendant.

6. The parties agree that the appropriate disposition of this case would be the following

as to each count:

a) The Court may impose any lawful terms of imprisonment, any lawful fines,
and any lawful terms of supervised release up to the statutory maximums;

b) The Court will impose special assessment fees as required by law; and

¢) The Court may order forfeiture as applicable and restitution as appropriate.
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s). The defendant understands that the sentence in this case will be determined by the
Court after it receives the presentence investigation report from the United States Probation Office
and any information presented by the parties. The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553,

7, Given the defendant’s agreement to plead guilty, the United States will not oppose a

two-level reduction for acceptance of responsibility under the provisions of Section 3E1,1(a) of the

Sentencing Guidelines, Further, if the defendant’s offense level is 16 or greater, and the defendant

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 6of11 PagelD#: 43

 
is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1,1(b) of the Sentencing Guidelines, Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant’s offense(s), including violations of conditions of release or the commission of any
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3EL.1 of the Sentencing

Guidelines,
8. The defendant agrees to pay the special assessment in this case prior to sentencing,
9, The defendant agrees that the Court shall order restitution, pursuant to any applicable

provision of law, for any loss caused to: (1) the victim(s) of any offense charged in this case
(including dismissed counts); and (2) the victim(s) of any criminal activity that was part of the same |
course of conduct or commion scheme or plan as the defendant’s charged offense(s).

10. Financial Obligations, The defendant agrees to pay all fines and restitution imposed
by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the
authority to establish payment schedules to ensure payment of the fine and/or restitution. The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means

the United States deems appropriate, The defendant and counsel also agree that the defendant may

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 7of11 PagelD #: 44

 
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant’s counsel,
In order to facilitate the coflection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

a) If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.
The defendant promises that such financial statement and disclosures will be complete, accurate,
and truthful.

b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) If so requested by the United States, the defendant will promptly execute

authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s Office

to obtain financial and tax records of the defendant,

11. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offense(s) comunitted, the defendant voluntarily, knowingly, and intentionally agrees to the

following:

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 8o0f11 PagelD #: 45

 
a} The defendant will not file a direct appeal of the defendant’s conviction(s) or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal’
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially
concurrent to any other sentence.

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial
misconduct and (ii) ineffective assistance of counsel.

c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C, Section 552, or the Privacy Act of 1974,

5 U.S.C, Section 552a.

12. The defendant acknowledges that the defendant has been advised and understands

that under the Sex Offender Registration and Notification Act, a federal law, the defendant must
register and keep the registration current in each of the following jurisdictions: (1) where the
defendant resides; (2) where the defendant is employed; and (3) where the defendant is a student.
The defendant understands that the requirements for registration include providing: (1) the
defendant’s name; (2) residence address; and (3) the names and addresses of any places where the
defendant is, or will be, an employee or a student, among other information. The defendant further

understands that the requirement to keep the registration current includes informing at least one

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 9of11 PagelD #: 46

 
jurisdiction in which the defendant resides, is an employee, or is a student not later than three
business days after any change of name, residence, employment, or student status. The defendant
has been advised, and understands, that failure to comply with these obligations will subject the
defendant to prosecution for failure to register under federal law, 18 U.S.C. § 2250, which is
punishable by imprisonment, a fine, or both,

13, This plea agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. If the United States violates the terms of this
plea agreement, the defendant will have the right to withdraw from this agreement. If the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any
court order or any local, state or federal law pending the resolution of this case), then the United
States will have the right to void any or all parts of the agreement and may also enforce whatever
parts of the agreement it chooses. In addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue. The

defendant expressly waives any statute of limitations defense and any constitutional or speedy trial

or double jeopardy defense to such a prosecution. The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s
guilty plea(s) in this case.

14, The United States will file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms. If additional terms are included in the supplement,

they are hereby fully incorporated herein,

10

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 100f11 PagelD #: 47
15, This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced
charge(s), and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other
promises, representations, and statements whether made before, contemporaneous with, or after this
agreement, are null and void.

J. DOUGLAS OVERBEY

Na STATES ATTORNEY
2] 2019 Ni —_

Date | | en (ome Kolman 7
(ont istant United States Attorney

H- i{- 1 Dichord L Grahap

 

 

 

Date ‘Richard Graham
Defendant

  
 

I-14

Date Benfamin Gerald Sharp Z

ttomey for the Defendan

1}

Case 3:19-cr-00145-TAV-HBG Document 23 Filed 11/21/19 Page 110f11 PagelD #: 48
